139 F.3d 906
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Jody MORENO, Petitioner-Appellant,v.U.S. District Court, of the Southern District of California;Loy Hayes, Respondents-Appellees.
No. 97-16253.D.C. No. CV-96-03392-CW.
United States Court of Appeals, Ninth Circuit.
Submitted Feb. 9, 1998**.Decided Feb. 20, 1998.

Appeal from the United States District Court for the Northern Division of California Claudia Wilken, District Judge, Presiding.
Before PREGERSON, CANBY and LEAVY, Circuit Judges.


1
MEMORANDUM*


2
Federal prisoner Jody Moreno appeals pro se the district court's denial of her 28 U.S.C. § 2241 petition for writ of habeas corpus challenging the special parole term imposed in 1977 and modified in 1979 for her conviction for conspiracy to distribute and distribution of heroin.  We affirm the district court's conclusion that it lacked jurisdiction under section 2241 over Moreno's petition.  See Grady v. United States, 929 F.2d 468, 470 (9th Cir.1991) (28 U.S.C. § 2255 is proper remedy to challenge term imposed by sentencing court).


3
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3